Crosby, J.
This is a petition for a writ of certiorari. The return to the petition was made in due form by the respondent. The case came on to be heard before a single justice who entered an order reciting that the case came on to be heard and was argued and thereupon it was ordered dismissed. From this order the petitioner undertook to appeal to the full court.
It is familiar law that no appeal lies from such an order. The proper method of seeking review by the full court of a decision or ruling made by a single justice of this court in an action at law is by bill of ¡exceptions or by report. It cannot come before this court by appeal. Channell v. Judge of the District Court, 213 Mass. 78. Cote v. Judge of the District Court, 225 Mass. 123. St. Nicholas Russian Benefit Society, Inc. v. Yaselko, 279 Mass. 81. The case therefore is not properly beford us.
It is not inappropriate to add that the record has been carefully examined on its merits and no error is disclosed. Whitney v. Judge of the District Court, 271 Mass. 448, and cases cited.

Appeal dismissed.